            Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------- x

UNITED STATES OF AMERICA,                                :

                  -against-                              :     18 CR 586 (ALC)

WAKIEM JOHNSON,                                          :

                                Defendant.                :

---------------------------------------------------------- x

         SENTENCING MEMORANDUM, WITH REDACTED APPENDIX,
                  ON BEHALF OF WAKIEM JOHNSON

        Defendant Wakiem Johnson respectfully submits this memorandum

regarding his sentencing, now scheduled for June 1, 2020.1

        A. Introduction.

        For the reasons set forth below, it is respectfully requested that the Court

impose upon Mr. Johnson a sentence of time-served, to be followed by three

years of supervised release, with a period of home confinement. This suggested

disposition is consistent with the Probation Department’s recommendation and

there is no opposition to the further conditions of release to home confinement



        The parties and court staff are presently in discussions as to the format
        1

of the sentencing proceedings as the Covid-19 emergency makes an in-person
proceeding not presently feasible. Mr. Johnson waives his right to be physically
present in the courtroom for sentencing purposes. It is his understanding that
members of his family, as well as the general public, will be able to access the
remote proceedings.
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 2 of 14



suggested by Probation in the final Pre-Sentence Report (“PSR”) filed with the

Court on January 8, 2020 (“PSR”). See PSR at pp. 25-31. Mr. Johnson accepts

full responsibility for his conduct. This is his first conviction. He pleaded guilty

to conspiracy to distribute and possession with intent to distribute a controlled

substance. Specifically, he is responsible for approximately 90 pills of oxycodone.

      It is also highly relevant to these proceedings that the time he has spent

incarcerated at the Metropolitan Correctional Center has been under

extraordinarily difficult and punitive conditions. MCC has been on virtually

continual lockdown from the day Mr. Johnson was remanded for violations of his

conditions of release on February 28, 2020. The initial lockdown was due to

security concerns related to ongoing efforts by MCC staff to locate a loaded

handgun smuggled into that institution. This was followed by the Covid-19

pandemic related shutdown. During the lockdown periods—ongoing to this

day— MCC inmates are (and have been) confined to cells for virtually 24 hours a

day, seven days a week, usually with another inmate; all legal and social visiting

is canceled; hot meals are a rarity; inmates go without, recreation; and all are

compelled to exist in a crowded environment where basic sanitation measures,

such as regular showers, changes of clothing or bedding, and hand-washing and

sanitizing options are unavailable. Inmates use communal toilets.

      In essence, Mr. Johnson has already been punished significantly by

circumstances beyond his control and over and above what one would expect

under usual circumstances, even in a facility such as MCC. He has also lived in
                                          2
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 3 of 14



daily fear of contracting the virus himself. To the extent that his revocation of

supervised release had the effect of sending a message to Mr. Johnson regarding

the nature of extended incarceration, this Court should rest assured that

message was received. He never wants to again experience incarceration.

      Two final factors, by way of introduction, are, first, that Mr. Johnson

enjoys the support of his family and loved ones. As Probation noted, he has a

significant support network to assist him in his efforts to re-join society as a

productive and law-abiding member. (PSR at p. 26; see also the letters at A2-3;

“A” to designate the redacted appendix to this publicly-filed motion.) And,

second, he has achievable goals including earning his GED and securing a stable

job. (PSR at id.; see also letter from the HOPE Program, A-1.)

      It is respectfully submitted that when the Court considers all of the facts

relevant to his sentencing, a sentence of time-served is “sufficient but not

greater than necessary,” to meet all of the sentencing goals embodied in 18

U.S.C. § 3553(a).

      B.     Mr. Johnson’s Personal History.

      Wakiem Johnson is 27 years old. He is the oldest of six children and has

several half-brothers and sisters. His parents separated when he was 12 years

old and the family suffered finically after their separation. His father never

provided child support and, while his mother worked several jobs to support the

family, she later became disabled and received public benefits.



                                          3
         Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 4 of 14



         Mr. Johnson grew up in Bronx neighborhoods where violence was all too

common. His sister, an innocent bystander, was shot in 2011 near the family’s

New York City Public Housing Authority building. Luckily, her injuries were not

fatal.

         When he was 9 years old, Mr. Johnson was referred for an evaluation

because of his misbehavior at school. He was diagnosed with Attention Deficit

Hyperactivity Disorder (ADHD) and Bipolar Disorder. He was prescribed

medication and attended weekly counseling. When he was 12 or 13, Mr. Johnson

was hospitalized at an inpatient mental-health facility for two weeks after

expressing suicidal ideations. One has to pause at this point and wonder what

there is about a 12 year-old’s circumstances that would lead him to contemplate

taking his own life.

         When Mr. Johnson started high school, he attended weekly counseling

sessions and was prescribed medication to treat his bipolar disorder and

depression. However, shortly thereafter, he ceased mental-health counseling and

no longer took any medications. While he initially attended Lewis & Clark

School, located in the Bronx, he later transferred to the Foreign Language

Academy of Global Studies (FLAGS) High School. FLAGS was shut down in

2016. In a February 2016 news article, FLAGS was described as having

extremely low graduation rates” and “unable to provide its students with basic

courses in math, English, science and social studies without supplemental

funding.” See Eddie Small, City Proposes Shutting Down Bronx Foreign
                                         4
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 5 of 14



Language School, DNAInfo, Feb. 26, 2016, at https://www.dnainfo.com/new-

york/20160225/mott-haven/city-proposes-shutting-down-bronx-foreign-language-

school/.

      Sadly, it hardly comes as a surprise that Mr. Johnson dropped out of high

school in the 11th grade. Since dropping out of high school, Mr. Johnson has

worked various jobs. He worked at a local church doing odd jobs for the parish.

He also worked in maintenance and as a laborer for a roofing company.

      While on bail in the instant case, Mr. Johnson earned several vocational

certificates through the Sustainable South Bronx program, which provides

vocational training to low-income residents, including: the 10-hour Occupational

Safety Health Administration (OSHA) training; the 30-hour OSHA training;

OSHA confined space training; fireguard training; OSHA scaffolding training; 4-

hour flagging training; and cardiopulmonary resuscitation (CPR) training. On

April 2, 2019, Johnson received a certificate of completion from EnviroEd LLC

for a one-day course in “Renovator Initial.” Appended to this memorandum is a

letter from the program director. (A-1.)

      C.    The Plea Agreement.

      On October 17, 2019, pursuant to a written plea agreement, Mr. Johnson

pleaded guilty to Count Three of the Indictment, charging conspiracy to

distribute and possession with intent to distribute a controlled substance, in

violation of 21 U.S.C. § 841(b)(1)(C). The plea agreement contains a stipulated

Guidelines range of 6 – 12 months, based on an offense level of 10 and a
                                           5
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 6 of 14



Criminal History Category I. Mr. Johnson has one criminal history point from a

youthful offender violation from when he was 17 years old.

      D.      An Appropriate Disposition in this Case.

      Wakiem Johnson stands before the Court prepared to accept its sentence.

He blames no one but himself for his conduct. He feels genuine remorse and

looks forward to redeeming himself in the eyes of his loved ones and friends. He

also recognizes that he has both mental health and substance abuse problems

that he can no longer ignore.

      Counsel respectfully submit that taken all together, the offense conduct,

Mr. Johnson’s personal history and all relevant circumstances all counsel in

favor of a sentence of time-served, under the conditions proposed by Probation,

“sufficient but not greater than necessary” than to meet the goals of sentencing.

      E.      The Applicable Legal Standard.

      As the Court is well aware, the Sentencing Guidelines are advisory and

while they serve as the starting point for a sentencing court’s analysis, the

inquiry does not end there. As noted in Nelson v. United States, 129 S. Ct. 890

(2009), where the Court summarily reversed the Fourth Circuit which had

upheld a district court’s application of a presumption of reasonableness to the

guidelines:

              [t]he Guidelines are not only not mandatory on
              sentencing courts; they are also not to be presumed
              reasonable.



                                         6
          Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 7 of 14



Id. at 892 (emphasis in original). Thus, the guidelines are now only one factor to

be considered in the formulation of a minimally sufficient individualized

sentence.

      When imposing sentence, the Court is required to consider the factors set

forth in 18 U.S.C. § 3553(a)2 in order to create an “individualized assessment”

based on a defendant’s particular circumstances. Gall vs. United States, 552

U.S. 38, 49-50 (2007); see also United States v. Cavera, 550 F.3d 180, 189 (2d

Cir. 2008) (en banc). The result is that “[a] sentencing judge has very wide

latitude to decide the proper degree of punishment for an individual offender

and a particular crime.” Cavera, 550 F.3d at 188.

      The Court has ample discretion to impose a below-Guidelines sentence.

See Kimbrough v. United States, 552 U.S. 85, 101-10 (2007). This is especially so

since, as noted, the Guidelines are neither binding noir presumptively correct. In

fashioning an individualized assessment, the Court may consider, and rely upon,

any information available concerning the background, character, or conduct of



      2
        The relevant factors are: (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) “the need for the
sentence imposed” to, inter alia: provide just punishment, deter criminal
conduct, protect the public from any future crimes by thedefendant, and provide
the defendant with rehabilitative training and treatment; (3) “the kinds of
sentences available”; (4) “the kinds of sentence and the sentencing range
established” for the offense; (5) “any pertinent policy statement”; (6) “the need to
avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct”; and (7) “the need to provide
restitution to any victims of the offense.” 18 U.S.C. § 3553(a).

                                         7
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 8 of 14



the defendant. See Cavera, 550 F.3d at 189-91; see also 18 U.S.C. § 3661 (“No

limitation shall be placed on the information concerning the background,

character, and conduct of a person convicted of an offense for which a court of

the United States may receive and consider for the purpose of imposing an

appropriate sentence.”).

      Moreover, in making an “individualized assessment,” the Court is not only

empowered to impose a sentence below the Guidelines range, it is required to do

so where a lower sentence would be sufficient to comply with the purposes of

Section 3553(a). See, e.g., United States v. Dorvee, 616 F.3d 174, 183-84 (2d Cir.

2010); United States v. Ministro-Tapia, 470 F.3d 137, 142 (2d Cir. 2006). This is

consistent with the long-standing principle that a Court consider “every

convicted person as an individual” and to uphold “the principle that the

punishment should fit the offender and not merely the crime.” Pepper v. United

States, 562 U.S. 476, 487-88 (2011). In sum, the overarching task of a sentencing

court is to fashion a sentence that is appropriate for the individual

circumstances of the offense and the defendant, and is “sufficient, but not

greater than necessary” to achieve the statutory goals of punishment,

deterrence, and rehabilitation. 18 U.S.C. § 3553(a).

      G.    A Review of the Section 3553(a) Factors Weighs in Favor of a
            Sentence of Time-Served.

      Title 18 U.S.C. § 3553 provides that the Court should consider the need for

the sentence it imposes “to reflect the seriousness of the offense, to promote


                                         8
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 9 of 14



respect for the law, and to provide just punishment for the offense.” 18 U.S.C. §

3553 (a)(2)(A). We respectfully submit that a sentence of time-served is an

appropriate punishment that will promote respect for the law. While narcotic

offenses are serious, here, the quantity of narcotics – 90 oxycodone pills –

drastically limits the size and scope of the conspiracy.

      The second and third factors listed in 18 U.S.C. § 3553(a)(2) focus on

recidivism, both general and specific. Mr. Johnson is currently incarcerated at

the MCC. As noted, the conditions have been severe. Moreover, Mr. Johnson’s

nineteen months of home detention have been extremely difficult and a

punishment its own right. See United States v. Doyle, 16-cr-506 (SDNY) (ALC)

(In sentencing the defendant to home detention the Court stated: “I think that

home detention, no matter how nice your home is, is punishment.”), quote

available at https://www.newsday.com/news/new-york/lacy-doyle-tax-shelters-

1.22941544. The last nearly two years have been an everyday struggle for Mr.

Johnson and we believe he is at a low rate for recidivating.

      Moreover, a lengthy sentence is not needed to achieve specific deterrence.

See Michael Tonry, Purposes and Functions of Sentencing, 34 Crime & Just. 1,

28 (2006) (Research has consistently shown that while the certainty of being

caught and punished has a deterrent effect, “increases in severity of

punishments do not yield significant (if any) marginal deterrent effects.”); see

also Zvi D. Gabbay, Exploring the Limits of the Restorative Justice Paradigm:

Restorative Justice and White Collar Crime, 8 Cardozo J. Conflict Resol. 421,
                                         9
      Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 10 of 14



447 (2007) (“[C]ertainty of punishment is empirically known to be a far better

deterrent than its severity.”).

      Finally, 18 U.S.C. § 3553(a)(6) describes “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Mr. Johnson’s co-defendant, Timothy Bynum,

also pleaded guilty pursuant to 21 U.S.C. Section 841(b)(1)(C). Mr. Bynum

received a below-Guidelines sentence of 5 months imprisonment and three years

of supervised release with the special condition of 5 months of home detention.

However, we note that given his Criminal History Category of III, Mr. Bynum’s

sentencing range of 10 -16 months was slightly higher than Mr. Johnson’s

stipulated Guidelines range. A sentence of time-served for Mr. Johnson would be

consistent with Mr. Bynum’s below-Guidelines sentence.

      “[A] sentencing judge must have some understanding of the diverse

frailties of humankind.” United States v. Singh, 877 F.3d 107, 121 (2d Cir. 2017)

(internal quotations and citation omitted). Moreover, “in deciding what sentence

will be ‘sufficient, but not greater than necessary’ to further the goals of

punishment, 18 U.S.C. § 3553(a), a sentencing judge must have a ‘generosity of

spirit, that compassion which causes one to know what it is like to be in trouble

and be in pain.’” Id. (quoting Guido Calabresi, What Makes a Judge Great: To A.

Leon Higginbotham, Jr., 142 U. Pa. L. Rev. 513, 513 (1993). Moreover, as

discussed above, the Court should consider “every convicted person as an

individual” and that “the punishment should fit the offender and not merely the
                                         10
      Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 11 of 14



crime.” Pepper, 562 U.S. at 487-88. Here, we submit that a sentence of time-

served is appropriate for Mr. Johnson.

                                CONCLUSION

      For all of the reasons set forth above, Wakiem Johnson respectfully

requests that the Court impose a sentence of time-served followed by a term of

supervised release under appropriate conditions.

                                     Respectfully submitted,
                                     /s/ David A. Ruhnke
                                     David A. Ruhnke, Esq.
                                     RUHNKE & BARRETT
                                     47 Park Street
                                     Montclair, NJ 07042
                                     (973)744-1000 (phone); (973)746-1490 (fax)

                                     /s/ Diane Ferrone
                                     Diane Ferrone, Esq.
                                     The Law Offices of Diane Ferrone PLLC
                                     1740 Broadway, 15th Floor
                                     New York, New York 10019
                                     (646)337-9010 (phone); (212)401-0206 (fax)

                        Attorneys for Wakiem Johnson

Dated:      New York, New York
            May 24, 2020

                        CERTIFICATE OF SERVICE

      I hereby certify that on the above date this memorandum, with
attachments, was filed by utilizing the Court’s ECF system, thereby effecting
service on all parties.

                                     /s/ David A. Ruhnke




                                         11
          Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 12 of 14




3/17/20

To whom it may concern,

Hello, my name is Daniel Castro and I am an employment specialist with The HOPE Program. This
letter is in regards to Mr. Wakiem Johnson. Wakiem is a graduate of our workforce development and
construction/maintenance training program, Sustainable South Bronx. He enrolled in the program on
2/19/2019 and successfully completed on 5/10/2019. Wakiem was an excellent student and received
various industry recognized certifications as the OSHA 30hr construction, 4hr flagger and scaffold
safety. After graduating Wakiem was able to secure employment with a construction company called
Bentzy Roofing. He has always demonstrated professionalism, positivity and good communication
skills. Wakiem is still currently eligible for employment incentives, job search assistance, wellness
services and career coaching through the HOPE program. I look forward to scheduling a follow up
appointment with Mr. Johnson to discuss future opportunities. I can be reached anytime via phone or
email, please feel free to reach out with any questions or concerns.

Thank you,
Kindly

Daniel Castro
The HOPE Program
Employment Specialist
Dcastro@thehopeprogram.org




718-852-9307         ​www.thehopeprogram.org

                      Wakiem Johnson Redacted Sentencing Submission
                                          A-1
       Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 13 of 14



March 17,2020


This letter is on the behalf of Wakiem Johnson



 I have known Wakiem for approximately 10 years first as a classmate and then as a
friend and Significant other. Mr. Johnson and I met at school in the late year of 2012 on
my journey to completing and achieving my High school equivalency Diploma. He has
always displayed himself as hard working loving and caring. Wakiem has changed so
much since I’ve met him, especially since he's been going through this case. He has
grown into a strong Man over the years helping himself as well as others. Wakiem tends
to try and help everyone else before himself which can get on my nerves sometimes but
that’s just who he is as a person and it comes so naturally. During his time being on
house arrest Wakiem has sought employment which I am super proud of him for first
completing his training in which he received many certifications for. During this all
Wakiem has gone back to school to achieve his (HSE) High School Equivalency
Diploma which he is scheduled to take early next month.

 Wakiem Johnson is a strong African American Man growing up in the South Bronx with
all the challenges and life circumstances that can present being a black male in
America. Like most city kids he has learned some hard lessons, but he understands
well his strengths and His weaknesses. He remains determined to lead a good positive
life by continuing his education and Building a meaningful career in construction
Building maintenance. He’s currently working At La Palestra as maintenance until he’s
able to achieve his HSE to move up in the Construction field. If you have any further
questions, please do not hesitate to contact me at the number or email below.

Sincerely,

Tanae Ryer




                     Wakiem Johnson Redacted Sentencing Submission
                                         A-2
        Case 1:18-cr-00586-ALC Document 123 Filed 05/24/20 Page 14 of 14



To whom it may concern

I am writing this letter on the behalf of my nephew Wakiem Johnson, I would like to
speak on his character. I have known him all his life and watching him grow from an
infant to a man has been my pleasure. Wakiem is a young man of moral character who
treats others with courtesy and respect. He has the ability communicate clearly and
concisely to convey his feelings and has had this skill set ever since he was young.
Wakiem is one of eight children and is very helpful to his siblings as well as his mother.
Wakiem is soft spoken and always has something pleasant to say when I am in his
presence. When he walks into a room, he brightens it up with his smile and warmth
towards others. I love the way he shows his care and concern for his family which is not
often displayed with young men.



If you have any further questions about Mr. Wakiem Johnson, please feel free to contact
me at




Yolanda I. Henderson R.N.




                     Wakiem Johnson Redacted Sentencing Submission
                                         A-3
